UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CRAIG L. MORROW,                        
               Plaintiff-Appellant,
                 v.
JOHN S. FARRELL, Individually and
in his official capacity, Chief,
Prince George’s County Police;
HENRY HAMER, Lieutenant, #687,
Individually and in his official
capacity, Prince George’s County
Police Department Internal Affairs
Division; RICHARD DELABRER,
Sergeant, #1446, Individually and in
his official capacity, Prince
George’s County Police Department
Internal Affairs Division; PRINCE
GEORGE’S COUNTY, MARYLAND, a               No. 02-1342
Body Corporate and Politic Office
of Law,
                Defendants-Appellees,
                and
JOHN C. LINDSAY, Major, #923,
Individually and in his official
capacity Prince George’s County
Policy Department Commander,
Inspectional Services; CHARLES A.
POLLOCK, Captain, #961,
Individually and in his official
capacity, Prince George’s County
Police Department Former
Commander, Internal Affairs
Division;
                                        
2                        MORROW v. FARRELL


ORLANDO D. BARNES, Lieutenant            
Colonel, #1209, Individually and in
his official capacity, Prince
George’s County Police
Department, Chief, Bureau of
Administration; LINDA DIXON,             
Captain, #887, Individually and in
her official capacity, Prince
George’s County Police Department
Inspection Services,
                           Defendants.
                                         
            Appeal from the United States District Court
             for the District of Maryland, at Greenbelt.
               Deborah K. Chasanow, District Judge.
                          (CA-01-1221-CA)

                    Submitted: October 29, 2002

                    Decided: November 18, 2002

 Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

David M. Melnick, Rockville, Maryland, for Appellant. Kevin Kar-
pinski, ALLEN, KARPINSKI, BRYANT & KARP, Baltimore, Mary-
land, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
                         MORROW v. FARRELL                           3
                             OPINION

PER CURIAM:

   Craig L. Morrow appeals from the district court’s order granting
summary judgment to the Defendants on his employment discrimina-
tion action and related claims. Morrow claims that the district court
abused its discretion in denying his request for additional discovery,
pursuant to Fed. R. Civ. P. 56(f), prior to its entry of summary judg-
ment. Finding no reversible error, we affirm.

   In declining to order a continuance under Rule 56(f), the district
court noted that Morrow had failed to identify any specific facts that
he was yet to discover. Rather, the court concluded that Morrow
sought a "fishing expedition" in that he made only generalized state-
ments about disparate treatment by the Prince George’s County Police
Department’s disciplinary system without specifying what discovery
might be needed or pointing to specific facts that might merit further
discovery. Moreover, Morrow had several months from the time he
filed his complaint until the summary judgment motion was filed to
conduct discovery, yet failed to do so. We find that the district court
did not abuse its discretion in denying the Rule 56(f) motion. See
Nguyen v. CNA Corp., 44 F.3d 234, 242 (4th Cir. 1995).

   Accordingly, we affirm the district court’s order granting summary
judgment in favor of the Defendants on the reasoning of the district
court. See Morrow v. Farrell, No. CA-01-1221-CA (D. Md. Feb. 25,
2002). We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                          AFFIRMED